Title: To James Madison from James Warrell, 23 November 1824
From: Warrell, James
To: Madison, James


        
          Sir
          Richmond Novemr. 23d. 1824
        
        In the early part of Septemr. last I received the Enclosed letter from your connexion Dr. Rose of Alabama together with a letter of introduction to you—on my hearing that my Family were sick I was compell’d to hasten to Richmond. Expecting that you & Mr. Jefferson would have been at York Town, or at this place, and calculating that I should in all probabillity pass through Orange on the first of next month, must plead as an apology for this seeming neglect—finding it will not be in my power to deliver in person the enclosed I have thought it adviseable to forward it by Mail.
        If you have not lately heard from Doctr Rose it will be gratifying to you to lern that they are all in good health. His Daughter Ellen was married to a Gentleman of respectabillity & good circumstances by the name of Newman last Month. He was formally from Maryland. I remain Sir with much respect your Obedt. Sert.
        
          James Warrell
        
      